karl l matthies and deborah matthies petitioners v commissioner of internal revenue respondent docket no filed date a profit-sharing_plan of ps’ wholly owned s_corporation bought a life_insurance_policy on ps’ lives with funds rolled over from h’s ira the profit-sharing_plan later sold the policy to h for dollar_figure which slightly exceeded the policy’s cash_surrender_value net of a dollar_figure surrender charge for income_tax purposes ps valued the policy at its net cash_surrender_value and reported no gain on the transaction r determined that the policy should be valued without any reduction for surrender charges and that the bargain sale of the insurance_policy gave rise to taxable_income to ps held pursuant to sec_1_402_a_-1 income_tax regs as in effect before amendment in the value of the insurance_policy is determined by reference to its entire cash_value which allows no reduction for surrender charges held fur- ther the bargain element of the sale of the insurance_policy represented taxable_income to h pursuant to sec_61 i r c held further because they had a reasonable basis for their return position ps are not liable for the accuracy-related pen- alty for negligence under sec_6662 i r c richard a sirus for petitioners naseem j khan and david s weiner for respondent verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports thornton judge for each of petitioners’ taxable years and respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for negligence under sec_6662 after concessions the issues for decision are whether in petitioners realized dollar_figure of taxable_income from a bargain sale to karl l matthies peti- tioner of a life_insurance_policy by a profit-sharing_plan cre- ated for petitioners’ wholly owned s_corporation and whether for petitioners are liable for the sec_6662 accuracy-related_penalty for negligence findings_of_fact when they filed their petition petitioners resided in cali- fornia at all relevant times petitioner was a stock analyst in petitioners employed an attorney of their long acquaintance philip spalding sr to help plan their estate philip spalding sr introduced petitioner to his son philip spalding jr who was an insurance agent the spaldings proposed among other things that petitioner use some of his ira funds to buy life_insurance through a profit-sharing_plan pursuant to a so-called pension asset transfer pat plan marketed by gsl advisory service gsl and hartford life_insurance co hartford life pension asset transfer plan in edwin lichtig and larry weiss the principals of gsl had published an article in a pension_plan guide which described the pat plan as a strategy to transfer qualified_pension assets or ira dollars to the participant or the partici- pant’s family without significant taxation the article sug- gested moving ira funds to a profit-sharing_plan to buy life_insurance the article and other gsl promotional materials that were provided to the spaldings recommended these steps to implement the pat plan creating a profit-sharing_plan using gsl’s nonstandardized prototype_plan getting a positive internal_revenue_service irs determination_letter purchasing a life_insurance_policy inside the profit-sharing_plan paying the premiums through the profit-sharing_plan unless otherwise noted all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner transferring the policy from the plan to the client paying tax on the policy value when it is transferred and giving the policy to the client’s heirs or to a_trust bellagio partners and profit-sharing_plan petitioners assisted by gsl philip spalding sr and philip spalding jr implemented a plan following essentially the steps just described on date they incor- porated bellagio partners inc an s_corporation at all rel- evant times petitioners were 100-percent owners of bellagio partners inc on date pursuant to the provisions of gsl’s prototype_plan petitioners created for bellagio partners inc a profit-sharing_plan the profit-sharing_plan petitioners were the sole trustees and committee members of the profit- sharing plan on date the profit-sharing_plan received a favorable determination_letter from the irs the life_insurance_policy in date the profit-sharing_plan purchased through philip spalding jr a hartford life last survivor interest- sensitive life_insurance_policy the insurance_policy the face_amount of the insurance_policy was dollar_figure in and petitioner made two transfers of dollar_figure from his ira to the profit-sharing_plan in he made a dollar_figure cash contribution on date and again on date the profit-sharing_plan paid a dollar_figure premium on the insurance_policy for total pre- miums paid of dollar_figure effective date the profit-sharing_plan trans- ferred ownership of the insurance_policy to petitioner on the same date petitioner transferred dollar_figure to the profit- sharing plan at the time of the transfer the account value of therein was dollar_figure the cash_value of the insurance_policy as defined therein was dollar_figure the insurance_policy defined the cash_value to be the account value minus any insurance_policy as defined the the insurance_policy defined the account value on any policy anniversary as the account value on the previous policy anniversary with an initial account value of zero plus the net annual premium for the last policy year minus the deduction amount for the last policy year plus interest credited since the last policy anniversary according to the insurance_policy the deduction amount includes the cost of insurance and the expense charge verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports applicable surrender charge the surrender charge as stated in the insurance_policy was dollar_figure during the first policy years after the third policy year the surrender charge declined each year at an increasing rate until being phased out entirely in the 20th policy year the replacement policy on date petitioner transferred ownership of the insurance_policy to his family irrevocable_trust the trust of which bruce g potter was trustee on date the trust exchanged the insurance_policy for a hartford life variable last survivor policy the replacement policy with a face_amount of dollar_figure hartford life waived sur- render charges on the exchange and the replacement policy provided for no surrender charges petitioners paid no commissions on the transferred account value hartford life accepted the dollar_figure account value of the insurance_policy as payment in full of the dollar_figure single premium due on the replacement policy thereafter no additional pre- miums were paid on the replacement policy petitioners’ income_tax returns on their joint federal_income_tax returns petitioners reported no income from the transfer of the insurance_policy from the profit-sharing_plan to petitioner in the notice_of_deficiency respondent determined that for petitioners had dollar_figure of gross_income from the transfer of the insurance_policy and were liable for a dollar_figure accuracy- related penalty for negligence pursuant to sec_6662 opinion on date the profit-sharing_plan transferred the insurance_policy to petitioner and he transferred dollar_figure to the profit-sharing_plan the parties disagree as to whether this transaction resulted in taxable_income to petitioners the nub of their disagreement is the proper valu- in the notice_of_deficiency respondent made identical determinations with respect to peti- tioners’ and taxable years on brief respondent explains that this was because ini- tially he did not know whether the life_insurance_contract had been transferred to petitioner in or the parties have stipulated that the transfer of the life_insurance_policy oc- curred date respondent concedes that there is no deficiency or penalty due from peti- tioners for taxable_year verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner ation of the insurance_policy as of the date it was transferred to petitioner a the parties’ contentions respondent asserts that on the date the profit-sharing_plan transferred the insurance_policy to petitioner it was worth dollar_figure which respondent asserts represents the pol- icy’s fair_market_value respondent further asserts that the dollar_figure sale dollar_figure fair_market_value minus dollar_figure of consider- ation paid represents taxable_income to petitioner rounded bargain element the of petitioners counter that there was no bargain sale because the dollar_figure that petitioner paid to the profit-sharing_plan for the insurance_policy exceeded its dollar_figure net cash_value and interpolated_terminal_reserve_value as reported by hartford life for the date of the transfer under petitioners’ view because there was no bargain sale the transfer of the insurance_policy to petitioner resulted in no taxable_income to him the dollar_figure difference between the parties’ respec- tive valuation figures exactly equals the surrender charge stated in the insurance_policy in essence then the parties disagree as to whether in valuing the insurance_policy reduction should be made for the surrender charge b burden_of_proof as a general matter the commissioner’s determination is presumptively correct and the taxpayers bear the burden of proving that they did not receive additional income as deter- mined by the commissioner rule a 290_us_111 in certain circumstances the bur- den of proof with respect to any factual issue may be shifted to the commissioner sec_7491 the parties disagree as to whether petitioners have met the requirements to shift the burden_of_proof to respondent because we do not decide this case by reference to the placement of the burden_of_proof we need not and do not decide whether petitioners have met the requirements under sec_7491 to shift the burden_of_proof to respondent verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports c taxation of property distributions under sec_402 sec_402 provides except as otherwise provided in this section any amount actually distrib- uted to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the dis- tributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities the regulations under sec_402 provide generally that distribution_of_property shall be taken into account by the distributee at its fair_market_value sec_1 a - a iii income_tax regs the sec_402 regulations as in existence before amendment in hereinafter the applicable regulations provide special rules that apply when a tax-exempt employees’ trust described in sec_401 such as the profit-sharing_plan purchases for and distrib- utes to an employee an annuity_contract that contains a cash_surrender_value which may be available to the employee by surrendering the contract sec_1_402_a_-1 income_tax regs in such circumstances the cash_surrender_value will not be considered income until the contract is surrendered id these special rules also provide that if the distributed contract is a life_insurance_contract and the dis- tribution occurs after then subject_to an exception not relevant to this discussion the entire cash_value of the con- tract is includable in the distributee’s gross_income id the applicable regulations do not define the terms fair_market_value cash_surrender_value or entire cash_value nor do these regulations expressly address the tax treatment of a bargain sale from a qualified_plan to a plan participant on date the irs sought to clarify these mat- ters when it proposed amendments to the sec_402 regulations see notice of proposed rulemaking and notice of public hearing fed reg date which states the current regulations do not define ‘fair market value’ or ‘entire cash value’ and questions have arisen regarding the interaction between these two provisions and whether ‘entire cash value’ includes a reduction for surrender charges this notice explains that the proposed amendments were intended to clarify that the requirement that a dis- tribution of property must be included in the distributee’s income at fair_market_value is controlling in those situations verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner where the existing regulations provide for the inclusion of the entire cash_value id the proposed_regulations also pro- vided that if a qualified_plan transfers property to a plan participant for consideration that is less than the property’s fair_market_value the transfer will be treated as a distribu- tion by the plan to the participant to the extent the prop- erty’s fair_market_value exceeds the amount received in exchange id pincite consequently under the proposed_regulations any bargain element in the sale is treated as a distribution under sec_402 id the amended regulations as made final on date are effective as of that date t d 2005_2_cb_591 the amended regulations also provide that if a qualified_plan transfers a life_insurance_contract among various other types of property to a plan participant or beneficiary before date the excess of the fair_market_value of the contract over the value of the consideration received by the trust is includable in the participant’s or beneficiary’s gross_income under sec_61 but the transfer is not treated as a distribution for purposes of applying the requirements of subchapter_d of chapter of subtitle a of the internal rev- enue code which contains sec_401 through sec_1_402_a_-1 income_tax regs d applicability of the amended regulations in his opening brief respondent states that the new rules in the amended sec_402 regulations do not apply in this case on supplemental brief in response to the court’s inquiry respondent clarifies his position by stating that the amended regulations apply in this case to the extent that they clarify the law as it applied during taxable_year with respect to transfers of property occurring before date on supplemental brief respondent states that the amended sec_402 regulations are inap- plicable to this case to the extent that they changed the law effective as of date re- spondent states respondent notes that whether the transfer was or was not a distribution for purposes of the requirements of subchapter_d is not at issue in this case because sec_1 a - a iii as amended provides that the excess of the fair_market_value of the property trans- ferred by the trust over the value of the consideration received by the trust is includible in the gross_income of the participant or beneficiary under sec_61 the fact that the transfer did not represent a distribution for purposes of the requirements under subchapter_d is irrelevant to the resolution of this case verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports without expressly challenging the validity of the amended regulations on supplemental brief petitioners suggest that the amended regulations as applicable to pre-date transfers should not be construed to effect a retroactive change in the law petitioners contend that for purposes of the sale of the policy and the determination of any income related thereto the policy valuation must be determined on the basis of statutory and regulatory guidance and case precedent in existence at the time of such sale and sec_402 is not the sole determinative provision for such determina- tion insofar as the parties have any disagreement about the applicability of the amended sec_402 regulations then it would appear to be a fairly nuanced disagreement as to whether the amended regulations correctly clarified the law in existence at the time of the transfer in question in par- ticular as pertains to the taxation under sec_61 of a bargain sale of a life_insurance_policy from a qualified_plan to a plan beneficiary and the proper standard for valuing the life_insurance_policy we address each of these issues in turn e bargain sale of the life_insurance_policy sec_61 provides that gross_income includes all income from whatever source derived it is well established that income may result from a bargain sale when the parties have a special relationship such as stockholders or employees for instance in 351_us_243 the supreme court observed that although our taxing system has ordinarily treated an arm’s length purchase of property even at a bargain price as giving rise to no taxable gain in the year of purchase that is not to say that when a transfer which is in reality compensation is given the form of a purchase the government cannot tax the gain in lobue the supreme court held that a taxpayer realized taxable gain when he exercised an option to pur- chase stock from his employer at less than fair_market_value pursuant to an arrangement that was not an arm’s length transaction between strangers instead it was an arrange- ment by which an employer transferred valuable property to his employees in recognition of their services id see also verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner 324_us_177 holding that the bargain element of an employer’s bargain sale of stock to an employee represented taxable_income to the employee 384_f2d_635 4th cir 40_tc_488 affd 334_f2d_351 8th cir 25_tc_839 affd 244_f2d_1 7th cir 1_tc_1131 the transfer from the profit-sharing_plan to petitioner was pursuant to a prearranged plan for him to use ira funds to buy life_insurance through the profit-sharing_plan which was established for this purpose and with the expectation that it would shortly thereafter distribute the policy to petitioner insofar as the record reveals the transaction was in no sense arm’s length there is no suggestion of any negotiations between the profit-sharing_plan whose sole trustees were petitioners and petitioner as to the amount of the consider- ation he paid for the insurance_policy rather the price appears to have been set by petitioners’ advisers in further- ance of the so-called pat plan with the objective of mini- mizing petitioners’ taxes on the transfer of the insurance_policy to petitioner we conclude that insofar as petitioner purchased the life_insurance_policy from the profit-sharing_plan at a bargain price the bargain element is includable in his gross_income pursuant to sec_61 the amount if any of the bargain element depends upon the value properly assigned to the insurance_policy we turn to that issue f valuation of the life_insurance_policy respondent suggests that the amended sec_402 regu- lations as applicable to pre-date transfers reflect the fair_market_value standard as contained in the applicable regulations before amendment in see sec_1_402_a_-1 income_tax regs citing cases involving valuation of insurance policies for purposes of applying the gift_tax see 312_us_254 or we find it unnecessary to decide whether any bargain element might also be characterized as an amount actually distributed within the meaning of sec_402 and thus taxable to the distributee under sec_72 treating the bargain element as a distribution under sec_402 might well entail collateral consequences for instance it might affect qualification of the trust under sec_401 it would appear that the amended sec_402 regulations were designed to provide dispensation from such collateral consequences at least for pre-date transfers verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports for purposes of determining taxable gain on the exchange of property see 16_tc_256 respondent contends that under general principles the fair_market_value of the insurance_contract should be determined by reference to total policy reserves respondent contends that under these principles the fair_market_value of the life_insurance_policy as of the date of its transfer to peti- tioner was dollar_figure we agree with respondent’s bot- tom line but arrive there by a somewhat different route valuation of the life_insurance_policy under the applicable regulations must take into account we believe the special rules thereunder that generally require the entire cash_value of a life_insurance_contract to be included in the distributee’s gross_income sec_1_402_a_-1 income_tax regs the regulations do not define entire cash_value when originally proposed in the sec_402 regula- tions referred to the entire value of such contract sec_1_402_a_-1 proposed income_tax regs fed reg date that term might plausibly be construed as synonymous with fair_market_value when the proposed_regulations were finalized in however the term was similarly citing notice_89_25 q a-10 1989_1_cb_662 respondent argues that the life_insurance_policy should be valued by reference to total policy reserves notice_89_25 q a- states that in determining gross_income under sec_402 from the distribution of an insur- ance contract by a qualified_plan individuals use the stated cash_surrender_value but that this practice is not appropriate where the total policy reserves together with any reserves for advance premiums accumulations etc represent a much more accurate approximation of the fair_market_value of the policy than does the policy’s stated cash_surrender_value id notice_89_25 q a-10 illustrates these principles with an example of a life_insurance_policy with a low initial cash_surrender_value that increases dramatically after a specified period to become greater than the aggregate premiums on brief the parties argue at length as to whether the insurance_policy at issue in this case represents the same type of springing policy described in this example in the light of our holding today we need not address this issue or otherwise opine on the potential application of notice_89_25 q a-10 in other circumstances or more gen- erally on the degree of deference that might be owed to notice_89_25 supra cf 133_tc_202 ndollar_figure stating that the various types of pronouncements issued by the department of the treasury and the internal_revenue_service warrant varying levels of judicial deference cash_value is a general concept relevant to whole permanent life_insurance policies as the insured gets older premiums remain constant but mortality costs increase the premiums in the early years are greater than the mortality costs and the excess premium creates a policy reserve that covers the shortfall in later years if the policy owner surrenders the policy the insurance_company can release the reserve to the policy owner the policy builds cash_value as a direct result of the reserve the cash_value increases every year but grows slowly in the early years in part because in the early years the insurer recovers the costs of commissions underwriting and other administrative expenses if the policy owner surrenders the policy he or she receives the net cash_surrender_value which is the gross cash_value minus surrender charges adjusted for certain other_amounts see zaritsky leimberg tax planning with life_insurance analysis with forms pars c 2d ed verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner changed to entire cash_value of the contract sec_1 a - a income_tax regs t d 1956_2_cb_219 with this change it appears that the regulations purposefully departed from a generalized valuation standard entire value of such contract in favor of a more particularized and possibly more objective and more easily administered valu- ation standard entire cash_value of such contract sec_402 provides that distributions to which it applies are taxable under the rules of sec_72 see sec_1_402_a_-1 income_tax regs sec_72 prescribes the tax treatment of any amount received under an annuity endowment or life_insurance_contract that is not received as an annuity as a general_rule any nonannuity amount received before the annuity_starting_date is includable in gross_income to the extent allocable to income on the con- tract sec_72 under this general_rule the amount allocable to income_on_the_contract is determined by ref- erence to the cash_value of the contract determined without regard to any surrender charge sec_72 simi- larly for purposes of defining life_insurance contracts sec_7702 defines the cash_surrender_value of a life_insurance_contract as the cash_value determined without regard to any surrender charge the code distinguishes cash_surrender_value from net_surrender_value which is determined with regard to surrender charges see sec_7702 particularly in the light of the express cross-references between sec_72 and sec_402 and the applicable regulations we believe that the term cash_value is properly construed consistently under these various provisions to refer to cash_value determined without regard to any surrender charge sec_72 generally supersedes the applicability of sec_72 with respect to life in- surance contracts and endowment contracts other than modified endowment contracts sec_72 c for these contracts any amount not received as an annuity is generally included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 flush language notwithstanding these provisions of sec_72 however in the case of non- annuity amounts received from among other things a_trust such as the profit-sharing_plan in this case that is described in sec_401 and is exempt from tax under sec_501 the general_rule of sec_72 is applicable sec_72 in reaching this conclusion we are mindful that in 312_us_254 the supreme court stated that cash-surrender value is the reserve less a surrender charge as discussed supra however guggenheim involved valuation of insurance policies for gift_tax purposes and did not entail application of the rules under sec_72 or sec_402 the relevant provisions of sec_72 were enacted in as part of the tax equity and fiscal re- continued verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports moreover we do not believe that the appearance of the adjec- tive entire before the words cash_value in the applicable regulations can sensibly be read to connote any lesser value than cash_value under sec_72 or cash sur- render value under sec_7702 according to hartford life on the date of the transfer from the profit-sharing_plan to petitioner the cash_value of the insurance_policy was dollar_figure after taking into account a dollar_figure surrender charge accordingly without reduc- tion for the surrender charge the entire cash_value of the insurance_policy for purposes of sec_402 was dollar_figure-the same amount that respondent asserts as the policy’s fair_market_value that hartford life credited a valuation of dollar_figure is strongly supported by the fact trust with a dollar_figure premium payment on the exchange of the insurance_policy on date weeks after the profit-sharing_plan transferred the insurance_policy to peti- tioner the the authorities petitioners cite do not compel any different result in particular petitioners rely upon regulations under sec_83 which provide that in the case of a transfer of a life_insurance_contract only the cash_surrender_value of the contract is considered to be property for purposes of sec_83 sec_1_83-3 income_tax regs sec_83 and the regulations thereunder are by their terms inapplicable to the transaction in question but even by analogy these regulations are not helpful to petitioners since as just dis- cussed sec_7702 defines cash_surrender_value as allowing no reduction for surrender charges sponsibility act of publaw_97_248 96_stat_544 these amendments were in- tended to discourage the use of deferred_annuity contracts for short-term investment and income_tax deferral see staff of joint comm on taxation general explanation of the revenue provi- sions of the tax equity and fiscal responsibility act of pincite j comm print sec_7702 was enacted in as part of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_767 although these statutory amendments postdate the promulgation of the applicable regulations in for the reasons discussed supra we believe that the cross- reference to sec_72 in sec_402 in particular counsels that the applicable regulations be con- strued in a manner that is consonant with these subsequent statutory provisions sec_83 governs transfers of property in_connection_with_the_performance_of_services sec_83 does not apply to transfers to or from a_trust described in sec_401 such as the profit- sharing plan sec_83 for similar reasons petitioners’ reliance upon prohibited_transaction_exemption pte 1977_2_cb_425 is misplaced pte granted an exemption from the prohibited_transaction rules under tit i of the employee_retirement_income_security_act_of_1974 and sec_4975 for among other transactions the sale of a life_insurance_policy by a plan to a plan partici- verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner relying on revrul_59_195 1959_1_cb_18 petitioners argue that the interpolated_terminal_reserve_value is the proper method of valuing the insurance_policy this revenue_ruling concluded that when an employer purchases and pays premiums on an insurance_policy on the life of an employee and later sells the policy to the employee when further pre- miums must be paid the value of the policy for purposes of computing taxable gain to the employee is the interpolated_terminal_reserve_value as of the date of sale id we are not convinced that revrul_59_195 supra displaces the provi- sions of the applicable regulations that look to the entire cash_value of the insurance_contract in any event the evi- dence does not persuade us that the interpolated_terminal_reserve_value of the insurance_policy was in fact only dollar_figure as petitioners assert in sum we conclude and hold that petitioner paid the profit-sharing_plan dollar_figure less for the life_insurance_policy than its dollar_figure value as of the date of the transfer and that this bargain element is includable in peti- tioners’ gross_income pursuant to sec_61 pant in certain situations if the conditions of the exemption are met the exemption allows the plan participant to purchase the insurance_policy from the profit-sharing_plan at its cash sur- render value one condition is that the contract would but for the sale be surrendered by the plan c b pincite the record does not show that this condition was met more fun- damentally as just discussed cash_surrender_value as defined under sec_7702 does not include any reduction for surrender charges moreover pte specifically states that for federal_income_tax purposes a purchase of an insurance_policy at its cash_surrender_value may be a purchase of property for less than its fair_market_value the federal_income_tax con- sequences of such a bargain_purchase must be determined in accordance with generally applica- ble federal_income_tax rules c b pincite the interpolated terminal reserve is not cash_surrender_value it is the reserve which the insurance_company enters on its books against its liability on the contracts the word ‘in- terpolated’ simply indicates adjustment of the reserve to the specific date in question commis- sioner v edwards 135_f2d_574 7th cir valuing a gift of annuity_contracts under a regulation that allowed the interpolated_terminal_reserve_value to be used as an approxima- tion affg 46_bta_815 attempting to establish the interpolated_terminal_reserve_value of the insurance_policy petitioners rely on a one-page document from hartford life dated date captioned interpolated terminal reserve as of december date of quote calculation december without ever again using the term interpolated terminal reserve this document indicates that the prior yearend reserve was zero that the yearend reserve as of date was dollar_figure and that the annual reserve increase was dollar_figure petitioners’ own brief indicates that at the end of policy year hartford life’s reserves in the insurance_policy were dollar_figure petitioners have offered no explanation why the interpolated_terminal_reserve_value was purportedly only dollar_figure in the light of their representation that hartford life maintained a reserve of dollar_figure verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports g accuracy-related_penalty for negligence sec_6662 and b imposes a 20-percent penalty on any portion of an underpayment that is attributable to neg- ligence or disregard of rules or regulations the term neg- ligence includes any failure to make a reasonable attempt to comply with the provisions of the code the term disregard includes any careless reckless or intentional disregard sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 b a return that has a reasonable basis is not negligent sec_1_6662-3 income_tax regs the reasonable basis standard is significantly higher than not frivolous or not patently improper sec_1_6662-3 income_tax regs this standard is satisfied if the return position is reasonably based on various types of enumerated authorities including statutory provisions regulations revenue rulings and notices published by the irs taking into account the rel- evance and persuasiveness of the authorities and subsequent developments sec_1_6662-4 income_tax regs the reasonable basis standard is less stringent than the substantial_authority standard which entails an objective standard involving an analysis of the law and application of the law to relevant facts which in turn is less stringent than the more_likely_than_not standard which asks whether there is a greater than percent likelihood of the position being upheld sec_1_6662-3 sec_1_6662-4 income_tax regs the neg- ligence penalty may be inappropriate where an issue to be resolved by the court is one of first impression involving unclear statutory language 114_tc_259 110_tc_110 103_tc_711 see 108_f3d_234 9th cir stating that when a legal issue is unsettled or is reasonably debatable a negligence_penalty is generally not appropriate this court has not previously addressed the tax treatment of a bargain sale of a life_insurance_policy under sec_61 verdate 0ct date jkt po frm fmt sfmt v files matthies sheila matthies v commissioner or a or the application of the entire cash_value standard under the applicable regulations in adopting the final sec_402 regulations the irs stated that it was responding to the question under the then-existing regu- lations of whether entire cash_value includes a reduction for surrender charges t d 2005_2_cb_591 further- more the amended sec_402 regulations which dis- pense with the entire cash_value standard indicate that for a bargain sale of an insurance_contract that occurs before date the bargain element is includable in income under sec_61 but is not treated as a distribution under the subchapter of the code that includes sec_402 sec_1_402_a_-1 income_tax regs on supplemental brief respondent has modified his original position as to the applicability of this amended regulation respondent’s shift in this regard together with his explanation of his reasons for promulgating the amended sec_402 regulations is indicative of the uncertainty under the applicable regulations of the tax consequences of the transaction in question we conclude that petitioners had a reasonable basis for their return position we hold that petitioners are not liable for the accuracy-related_penalty for negligence other contentions raised by the parties but not addressed in this opinion we deem to be moot or without merit notice_89_25 q a-10 states ambiguously that individuals who receive an insurance_policy as a distribution from a qualified_plan use the stated cash_surrender_value for purposes of determining the amount includable in their gross_income under sec_402 but that this prac- tice is not appropriate where the total policy reserves represent a much more accurate approxi- mation of the fair_market_value we believe that petitioners had a reasonable basis for differen- tiating the insurance_policy in question in this case from the type of springing policy discussed in notice_89_25 q a-10 and consequently for concluding that they could use the stated cash_surrender_value to value the insurance_policy for the first time in their reply brief petitioners argue that they are entitled to a waiver of interest as a general_rule this court will not consider issues first asserted on brief see 96_tc_226 when issues are pre- sented in the reply brief only there is even stronger reason to disregard them see 60_tc_330 revd on another issue 552_f2d_1340 9th cir in any event petitioners have not alleged and the record does not suggest that re- spondent has made any final_determination not to abate interest that this court would have jurisdiction to review pursuant to sec_6404 verdate 0ct date jkt po frm fmt sfmt v files matthies sheila united_states tax_court reports to reflect the foregoing and concessions by respondent an appropriate decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files matthies sheila
